DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on February 24, 2022 for the application filed July 26, 2021 which claims priority to a provisional application filed on July 24, 2020. Claims 1 and 11 have been amended and claims 2 and 12 have been cancelled. Claims 1, 3-11 and 13-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 11 and 13-20 are directed towards a method for producing a clinically relevant measure of physician expertise (i.e. a process) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an  
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claim 11 is determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the claim 11 is identified as: 
receiving physician's data relating to one or more physicians, wherein the physician's data comprises referral information, 
collecting one or more datasets of biomedical corpora, clinical guidelines, clinical trials databases, biomedical ontologies, and other clinical resources, 
training a neural network to extract biomedical concepts using the one or more datasets of biomedical corpora, clinical guidelines, clinical trials databases, biomedical ontologies, and other clinical resources, 
transforming the biomedical concepts into a standardized format using the biomedical ontologies, 
receiving input comprising at least one of one or more medical conditions and one or more symptoms, 
determining one or more subsets of the one or more datasets relating to at least one of the one or more physicians, 
generating, using the biomedical ontologies, one or more semantically similar terms to the input, 

generating experience information comprising a statistical analysis of  a context relating to the input within the one or more subsets, 
generating authority scores, for each of the one or more physicians, based on the referral information, 
generating innovation scores, for each of the one or more physicians, based on the innovation information, 
generating experience scores, for each of the one or more physicians, based on the experience information, and 
scoring the one or more physicians' expertise as it relates to the medical condition based on a combination of the authority scores, the innovation scores, and the expertise scores.
The identified limitations in the identified abstract idea fall within the subject matter grouping of mental processes. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “training a neural network to extract biomedical concepts using the one or more datasets of biomedical corpora, clinical guidelines, clinical trials databases, biomedical ontologies, and other clinical resources,”, nothing in the identified limitations precludes the steps from practically being performed in the mind or on pen and paper. For example, the claims encompasses a person mentally (with or without the use of pen and paper) performing the transforming, generating and determining steps to score the 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort 
Insignificant extra-solution activity to the judicial exception. The additional limitations of receiving/collecting physician data, datasets and input do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering data;
Dependent claims 13-20 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claim 11, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above, receiving/collecting data, datasets and input is well-understood routine and conventional as supported by MPEP §2106.05. Training neural networks to extract information is also considered to be well-understood, routine and conventional as evidenced by Kelly. Thus, the claims are not patent eligible.

Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 11 and 13-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Claussenelias et al. (U.S. Pub. No. 2015/0278222) in view of Sotos (U.S. Pub. No. 2011/0119277) and Kelly et al. (U.S. Pub. No. 2021/0265030).
Regarding claim 1, Claussenelias discloses a system for producing a clinically relevant measure of physician (Abstract) expertise comprising: 
a processor (Paragraph [0013] and claim 1); and 
Paragraph [0013] and claim 1): 
receive physician's data relating to one or more physicians (Paragraphs [0004] and [0053] discuss receiving data for healthcare providers.), 
collect one or more datasets of Paragraphs [0053] and [0075]-[0076] discuss receiving claims data for patients, construed as clinical resources.), 


receive input comprising at least one of one or more medical conditions and one or more symptoms (Paragraph [0084], Process 800 starts by at step 802 when a search is initiated. Step 804 identifies the specialty, condition, or procedure specified in the search query.), 
determineParagraphs [0053] and [0075]-[0076] discuss that the claims data are categorized and aggregated into buckets of data and associated with healthcare providers.),


generate experience information comprising a statistical analysis of a context relating to the input within the one or more subsets (Paragraphs [0068]-[0069] and [0089] discuss statistically analyzing the provider claims with respect to the identified patient condition to generate experience information, such as statistics relating to the volume of each healthcare provider claims associated with the searched condition.), 


generate experience scores, for each of the one or more physicians, based on the experience information (Paragraph [0089] discusses determining an experience boost based on the experience information, construed as a score.), and 
score the one or more physicians' expertise as it relates to the medical condition based on a combination of theParagraph [0101] discusses determining a total boost score for each provider based on an aggregation of one or more of the boosts.).
Paragraph [0006]).
Claussenelias does not appear to explicitly disclose to generate, using the biomedical ontologies, one or more semantically similar terms to the input, generate innovation information comprising a statistical analysis of the input and one or more semantically similar terms in the one or more subset, generate innovation scores, for each of the one or more physicians, based on the innovation information, or wherein the score is based on a combination of the innovation scores and the experience scores.
Sotos teaches that it was old and well known in the art of healthcare information searching at the time of the filing to receive one or more datasets of biomedical corpora and biomedical ontologies (Sotos, abstract and paragraph [0022] discuss collecting documents (e.g., articles, papers, periodicals) from databases in the fields of medicine, genetics, physics, chemistry, engineering, law, and the like, such as Medline, Medlars databases, the Science Citation Index, Medlex, Westlaw, Lexis, Dialog, and the like. Paragraph [0035] discusses collecting medical synonyms in a database, construed as a biomedical ontology.),
generate, using the biomedical ontologies, one or more semantically similar terms to the input (Sotos, paragraph [0035], the query is determined such that synonyms of the subject provided by the user are also included in the query. For example, a user may provide the subject “kidney disease,” and a query could be determined that included “renal disease.” Also see paragraph [0028].),
generate innovation information comprising a statistical analysis of the input and one or more semantically similar terms in the one or more subsets (Sotos, paragraphs [0034]-[0044] discuss determining relevant documents with respect to the subject/synonyms and associated scores of the relevant documents, construed as innovation information. Also see paragraphs [0029]-[0030]), and
generate innovation scores, for each of the one or more physicians, based on the innovation information (Sotos, paragraph [0045] discusses calculating am author score based on the scores of the documents. For example, the score for an author is the sum of the scores of the documents of which he/she is an author.) to find a leading hospital/doctor for a particular health care field/subject (Sotos, paragraphs [0006]-[0007] and [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information searching at the time of the filing to modify the system of Claussenelias to receive one or more datasets of biomedical corpora, generate one or more semantically similar terms to the input, generate innovation information comprising a statistical analysis of the input and one or more semantically similar terms in the one or more subsets, and generate innovation scores, for each of the one or more physicians, based on the innovation information, as taught by Sotos, such that the innovation score (i.e. innovation boost) is combined with the experience score (experience boost) to generate the score (total boost score) in order to better find a leading hospital/doctor for a particular health care field/subject.
Claussenelias also does not appear to explicitly disclose wherein the physician’s data comprises referral information, train a neural network to extract biomedical concepts using the one or more datasets of biomedical corpora, clinical guidelines, clinical trials databases, biomedical ontologies, and other clinical resources, transform 
Kelly teaches that it was old and well known in the art of healthcare information analytics at the time of the filing to receive physician's data relating to one or more physicians, wherein the physician’s data comprises referral information (Kelly, paragraph [0052] discuses receiving a referral logs which store data such as a provider identifier of a referring provider, a provider identifier of a referral provider, a type of service value 252, a referral time 254, the patient data 514, and the relation data 260 defining one or more database associations between the referral log 231 and one or more other logs.), 
train a neural network to extract biomedical concepts using the one or more datasets of biomedical corpora, clinical guidelines, clinical trials databases, biomedical ontologies, and other clinical resources (Kelly, paragraph [0071] discusses that the TOS (type of service) extraction subroutine 210 may extract a procedure code 548 from a healthcare claim 541. the TOS extraction subroutine 210 may also employ natural language processing software and/or artificial neural network language processing to determine words associated with healthcare services and match the words against a database of known procedures and services. The type of service value 252 may also be identified by a commonly used and/or bespoke grouping of ICD, CPT, or HCPCS codes (for example, a commercial “code grouper” that groups CPT codes for office visits—such as 99210 through 99215. Therefore, a neural network would be trained to extract words associated with healthcare services using ICD, CPT, or HCPCS code ontologies and claims data, as neural networks must be trained.), 
transform the biomedical concepts into a standardized format using the biomedical ontologies (Kelly, paragraph [0071] that the extracted healthcare services are standardized using known procedures and services and/or type of service value 254, such as ICD, CPT, or HCPCS codes.), 
determine, using the neural network, one or more subsets of the one or more datasets relating to at least one of the one or more physicians (Kelly, paragraphs [0052]-[0053] and [0071] discuss that the neural network is used to extract the type of service from claims data associated with healthcare providers for storage in a utilization record.), and
generate authority scores, for each of the one or more physicians, based on the referral information (Kelly, paragraphs [0098]-[0099] discuss determining/generating re-referral rates for referring physicians based on the referral logs.) to reduce sub-optimal referral and/or healthcare utilization practices (Kelly, paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information analytics at the time of the filing to modify the system of Claussenelias such that the physician’s data comprises referral information, to train a neural network to extract biomedical concepts using the one or more datasets of biomedical corpora, clinical guidelines, clinical trials databases, biomedical ontologies, and other clinical resources, to transform the biomedical concepts into a standardized format using the biomedical ontologies, such that the subsets are determined using the neural network, and to generate authority scores, for each of the one or more 

Regarding claim 2, Claussenelias as modified by Sotos further discloses wherein the one or more programming instructions that, when executed, cause the processor to score the one or more physicians' expertise with respect to the medical condition based on a combination of the innovation scores and the experience scores include one or more programming instructions that, when executed, cause the processor to score the one or more physicians' expertise further based on an authority score (Paragraphs [0084]-[0086] discuss that the total boost score is also based on a certification boost and a degree boost, construed as authority scores.).

Regarding claim 3, Claussenelias as modified by Sotos further discloses wherein the one or more programming instructions that, when executed, cause the processor to score the one or more physicians' expertise with respect to the medical condition based on a combination of the innovation scores and the expertise scores include one or more programming instructions that, when executed, cause the processor to score the one or more physicians' expertise further based on a quality score (Paragraphs [0084] and [0088] discuss that the total boost score is also based on a patient experience survey boost, construed as a quality score.).

Regarding claim 4, Claussenelias as modified by Sotos further discloses wherein the one or more programming instructions that, when executed, cause the processor to score the one or more physicians' expertise with respect to the medical condition based on a combination of the innovation scores and the expertise scores include one or more programming instructions that, when executed, cause the processor to score the one or more physicians' expertise further based on a team score (Paragraphs [0084] and [0092] discuss that the total boost score is also based on a hospital quality boost, construed as a team score.).

Regarding claim 5, Claussenelias does not appear to explicitly disclose, but Sotos further teaches that it was old and well known in the art of healthcare information searching at the time of the filing wherein the one or more programming instructions that, when executed, cause the processor to determine one or more subsets of the one or more datasets relating to at least one of the one or more physicians further comprise one or more programming instructions that, when executed, cause the processor to perform name disambiguation on the one or more physicians (Sotos, paragraphs [0058]-[0059] discuss incorporating rules for determining whether similar names refer to the same author, institution, etc.) to find a leading hospital/doctor for a particular health care field/subject (Sotos, paragraphs [0006]-[0007] and [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information searching at the time of the filing to modify the system of Claussenelias to incorporate the limitations above, as taught by Sotos, in order to better find a leading hospital/doctor for a particular health care field/subject.

Regarding claims 11-15: all limitations as recited have been analyzed and rejected with respect to claims 1-5.  Claims 11-15 pertain to a method corresponding to the system of claims 1-5. Claims 11-15 do not teach or define any new limitations beyond claims 1-5; therefore claims 11-25 are rejected under the same rationale.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Claussenelias et al. (U.S. Pub. No. 2015/0278222) in view of Sotos (U.S. Pub. No. 2011/0119277), Kelly et al. (U.S. Pub. No. 2021/0265030) and Sankhavara et al. (Query specific graph-based query reformulation using UMLS for clinical information access).
Regarding claim 6, Claussenelias as modified by Sotos does not appear to explicitly disclose, but Sankhavara teaches that it was old and well known in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing wherein the one or more programming instructions that, when executed, cause the processor to generate an innovation score comprise one or more programming instructions that, when executed, cause the processor to calculate a term frequency for at least one of the inputs and the one or more semantically similar terms (Sankhavara, section 3.2, discuss determining the number of times a query entity co-occurs with another entity, construed as a term frequency. This is done for UMLS entities of a query entity, which include semantically similar terms, for example melena and hematochezia.) to enhance the performance of biomedical information retrieval system (Sankhavara, section 5).


Regarding claim 7, Claussenelias as modified by Sotos does not appear to explicitly disclose, but Sankhavara teaches that it was old and well known in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing wherein the one or more programming instructions that, when executed, cause the processor to generate one or more semantically similar terms to the input comprise one or more programming instructions that, when executed, cause the processor to exploit the taxonomical structure of the Medical Subject Headings ontology (Sankhavara, page 2, first paragraph and section 3.1 discuss using MeSH for query expansion.) to enhance the performance of biomedical information retrieval system (Sankhavara, section 5).
Therefore, it would have been obvious to one of ordinary skill in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing to modify the generating of the semantically similar terms of 

Regarding claim 8, Claussenelias as modified by Sotos does not appear to explicitly disclose, but Sankhavara teaches that it was old and well known in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing wherein the statistical analysis of the context relating to the input comprises at least one of the following algorithms: shallow neural models, deep learning models, natural language processing, word2vec, GloVE, biowordvec, cui2vec, transformer-based models, BERT, BioBERT, T5, and BigBird (Sankhavara, section 3.1 discusses that the query is analyzed using Metamap for query expansion which using natural language processing.) to enhance the performance of biomedical information retrieval system (Sankhavara, section 5).
Therefore, it would have been obvious to one of ordinary skill in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing to modify the statistical analysis of the context relating to the input of Claussenelias as modified by Sotos to comprise a natural language processing algorithm, as taught by Sankhavara, in order to enhance the performance of biomedical information retrieval system. For example, query expansion and retrieval using natural language processing could be used in steps 804, 806 and 818 of Claussenelias to identify all providers and claims related to the condition.

Regarding claim 9, Claussenelias as modified by Sotos does not appear to explicitly disclose, but Sankhavara teaches that it was old and well known in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing wherein the statistical analysis of the context relating to the input comprises determining guidelines, procedures, and drug regimens for diagnosing and treating the input (Sankhavara, section 1 discusses performing query expansion to retrieve biomedical information for determining the patient’s diagnosis, what tests the patient should receive and how the patient should be treated. Section 3.1 discusses that the query is expanded to include all related concepts from CPT, ICD-10-CM, LOINC, MeSH, RxNorm and SNOMED CT.) to enhance the performance of biomedical information retrieval system (Sankhavara, section 5).
Therefore, it would have been obvious to one of ordinary skill in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing to modify the statistical analysis of the context relating to the input of Claussenelias as modified by Sotos to comprise determining guidelines, procedures, and drug regimens for diagnosing and treating the input, as taught by Sankhavara, in order to enhance the performance of biomedical information retrieval system. For example, query expansion and retrieval could be used in steps 804, 806 and 818 of Claussenelias to identify all providers and claims related to the condition via guidelines, procedures, and drug regimens related to the condition.

Regarding claim 10, Claussenelias as modified by Sotos does not appear to explicitly disclose, but Sankhavara teaches that it was old and well known in the art of Sankhavara, page 2, first paragraph and section 3.1 discuss that the query is expanded by mapping UMLS concepts to CPT codes/vocabulary.) to enhance the performance of biomedical information retrieval system (Sankhavara, section 5).
Therefore, it would have been obvious to one of ordinary skill in the art of biomedical document retrieval, query reformulation and clinical decision support at the time of the filing to modify the statistical analysis of the context relating to the input of Claussenelias as modified by Sotos to comprise mapping UMLS procedure concepts onto CPT codes, as taught by Sankhavara, in order to enhance the performance of biomedical information retrieval system. For example, query expansion and retrieval could be used in steps 804, 806 and 818 of Claussenelias to identify all providers and claims related to the condition via CPT codes.

Regarding claims 16-20: all limitations as recited have been analyzed and rejected with respect to claims 6-10.  Claims 16-20 pertain to a method corresponding to the system of claims 6-10. Claims 16-20 do not teach or define any new limitations beyond claims 6-10; therefore claims 16-20 are rejected under the same rationale.

Response to Arguments
Applicant's arguments filed February 24, 2022 regarding claims 1, 3-11 and 13-20 being rejected under 35 U.S.C. §101 have been fully considered and they are partially persuasive.
Applicant’s arguments regarding claim 1 not being directed to an abstract idea are persuasive. Specifically, training a neural network to extract biomedical concepts using the one or more datasets of biomedical corpora, clinical guidelines, clinical trials databases, biomedical ontologies, and other clinical resources and then using the neural network to determine one or more subsets of the one or more datasets relating to at least one of the one or more physicians which is used to generate an innovation score and to score the physician’s expertise is not a mental process.
However, claim 11 does not recite using the neural network to determine one or more subsets of the one or more datasets relating to at least one of the one or more physicians which is used to generate an innovation score and to score the physician’s expertise. Therefore, simply recited “training a neural network…” is not the focus of the claim or even needed by the claim and considered to be well-understood, routine and conventional.

Applicant's arguments filed February 24, 2022 regarding claims 1, 3-11 and 13-20 being rejected under 35 U.S.C. §103 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVIN C HEIN/Examiner, Art Unit 3686